Citation Nr: 1039503	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-36 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-
connected lichen simplex chronicus (skin disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from September 1969 to 
September 1972.  
This case comes before the Board of Veterans Appeals (the Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).  A videoconference hearing scheduled before the Board on 
March 2, 2007 was cancelled by the Veteran.


FINDING OF FACT

In March 2007, prior to the promulgation of a decision in this 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an evaluation in excess of 30 percent for service-
connected skin disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an evaluation in excess 
of 30 percent for service-connected skin disorder have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a March 2007 letter from the Veteran, he wishes to 
immediately withdraw the issue currently on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the Veteran or by his authorized representative, except 
that a representative may not withdraw a substantive appeal filed 
by the Veteran personally without the express written consent of 
the Veteran.  38 C.F.R. § 20.204(c).  

Prior to the promulgation of a decision by the Board, the Veteran 
indicated that he wished to withdraw his appeal on the increased 
rating issue on appeal.  

As a result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the increased rating 
issue on appeal.  

Accordingly, the Board does not have jurisdiction to review the 
appeal on the issue of entitlement to an evaluation in excess of 
30 percent for service-connected skin disorder.  Consequently, 
this issue is dismissed.  


ORDER

The claim of entitlement to an evaluation in excess of 30 percent 
for service-connected skin disorder is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


